ALLOWABILITY NOTICE
This application is being examined under pre-AIA  first-to-invent provisions.

Examiner's amendment to the application title
The application title has been amended to "FLUIDIC chemFET POLYNUCLEOTIDE SEQUENCING SYSTEMS WITH CONFINEMENT REGIONS AND HYDROGEN ION RATE AND RATIO PARAMETERS," consistent with and specific to the allowed claims.

Reasons for allowance
11/12/2021 claims 2-21 are allowed for the reasons of record and as summarized here.  (Claim 1 is canceled.)

Regarding 35 USC 103
The claims are free of the analogous art as described at p. 4 of the 8/13/2021 action.

Regarding 35 USC 101
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application, the improvement in this instance comprising  increased accuracy of determination of nucleotide incorporations through improved modeling and removal of background noise.  In this regard, the explanation of improvement is persuasive as described in Applicant's 11/12/2021 remarks at p. 13, 2nd para. through p. 15 including citations therein to the instant specification and figures.


Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/             Primary Examiner, Art Unit 1631